Case 2:19-cv-10772-MLCF-KWR Document 3 Filed 05/23/19 Page 1 of 2

AO 240 (Rew. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

UNITED STATES DISTRICT COURT
for the

Eastern District of Louisiana

LL ‘ | hf | .
| f? / | I Y} | \\ | fs ( \ CC ( ~ )
Phaintiff/Petitioner J )\ i 9 = =j 0 ” 7 2
Womitgern KAR YK wo /.. _ a , Civil Action No.
| KL \ i YL ( } { 1 | It el trek fr ) i )

Defondan Respond - SECT.F MAG.4

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I ama plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. [fincarcerated. | am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

__2. Ifnot incarcerated. If 1am employed, my employer’s name and address are:

} AS pa? SOWw LS
L OW LALOCMpH CG

—_ CAy?

My gross pay or wages are: $
ff \
(specify pay period) J f }

$ {Z/ per

 

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

a“
(a) Business, profession, or other self-employment Yes
(b) Rent payments, interest, or dividends O Yes pees
(c) Pension, annuity, or life insurance payments O Yes
(d) Disability, or worker’s compensation payments O Yes We
(e) Gifts, or inheritances O Yes og No
(f) Any other sources Yes O No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received ane what you expect to receive in the futur €. /

| \r a ~ ~ 1b a / ly ta
beryy-F4 OFX) {,) PAst IA MOONS TION )
' 4 1 aaan Peawaltie, * 4 «aca —_ TENDERED FOR FILING
| |@ 5M) A bol RCT Ta f A&A MIOwWT td yr
i o

MAY 23 2019

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:19-cv-10772-MLCF-KWR Document 3 Filed 05/23/19 Page 2 of 2

*

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ ~~ / X)

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value)!

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense):

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and to whom al ene Day able): | Pe _
TO VA (| a (] YA | (halla All G | AS ff [lee aN LJ!

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.
co / : /
)} | if la /f\ f

Date: WS a iL | ASC
Applicant's signe

lA s | 7
he. Kiser Morecd

Printed name

race”
